Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0082] recites “A distance between the first subpixel 1010 and an X axis is Y(S), and a distance between the first subpixel 1010 and Y axis is X(S)”.  However, figure 12 appears to show that the distance between the first subpixel 1010 and an X axis is X(S), and a distance between the first subpixel 1010 and Y axis is Y(S).
Appropriate correction is required.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0253602 A1, hereinafter “Wu”) and Song et al. (US 2014/0210841 A1, hereinafter “Song”).

As to claim 1, Wu (Fig. 6) discloses a liquid crystal display (LCD) (Para. 0002), comprising:

a grayscale voltage output portion, configured to output a first grayscale voltage to the first subpixel (Para. 0056, a driving circuit supplying gamma voltages); and
a grayscale voltage adjusting portion, configured to adjust the first grayscale voltage into a second grayscale voltage (Para. 0057, the voltage divider to create gamma voltages for the mura area), so that a brightness of the first subpixel at the second grayscale voltage is less than a brightness of the first subpixel at the first grayscale voltage (Fig. 7; Para. 0017, 0066, the gamma voltage for the normal area will be larger than the divided mura area gamma voltage if the brightness unevenness is caused by  higher brightness in the mura area).
Wu does not disclose a deformation area formed by bonding of a driver integrated circuit (IC). 
However, Song (Fig. 5A) teaches a deformation area (502, 504) formed by bonding of a driver integrated circuit (Para. 0004, 0032, “light leak problem caused by an extrusion to the LCD flat panel due to structure parts production failing to meet the precision requirement for the design”. The structural parts would include a driver integrated circuit.). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Song to compensate the brightness unevenness caused by structural deformation in the device disclosed by Wu. The combination would have merely yielded predictable results as Wu already discloses compensating for the brightness unevenness. 
The above rejection also stands for the corresponding method of claim 8. 

As to claim 2, Wu discloses the LCD according to claim 1, wherein the grayscale voltage adjusting portion is configured to allow the brightness of the first subpixel at the second 
The above rejection also stands for the corresponding method of claim 9. 

As to claim 3, Wu (Fig. 6) discloses the LCD according to claim 1, wherein the LCD panel further comprises a non-deformation area (the area outside mura area 10), the non-deformation area comprises a second subpixel (pixels outside mura area 10), and the grayscale voltage adjusting portion is configured to allow the brightness of the first subpixel at the second grayscale voltage to be equal to or close to a brightness of the second subpixel at the first grayscale voltage (Para. 0016-0018).
The above rejection also stands for the corresponding method of claim 10. 

As to claim 4, Wu (Fig. 6) The LCD according to claim 3, wherein the grayscale voltage output portion is further configured to output a third grayscale voltage to the second subpixel (grayscale voltage to the third pixel), and the third grayscale voltage is equal to the first grayscale voltage (the voltages are equal in normal area), and if the brightness of the first subpixel at the second grayscale voltage is different from the brightness of the second subpixel at the first grayscale voltage (Para. 0032), the grayscale voltage adjusting portion is further configured to adjust the third grayscale voltage into a fourth grayscale voltage, so that a brightness of the second subpixel at the fourth grayscale voltage is the same as the brightness of the first subpixel at the second grayscale voltage (Para. 0032-0036, if the brightness of the normal area changes, then it will also adjust the brightness in the mura area to obtain overall even brightness).
The above rejection also stands for the corresponding method of claim 11. 


As to claim 5, Wu (Fig. 6) discloses the LCD according to claim 1, wherein the deformation area comprises a plurality of deformation sub-areas (12, 14), a same deformation sub-area has a same deformation degree (Para. 0055, pixels 12 has same “mura effect”), and the grayscale voltage adjusting portion is configured to allow the second grayscale voltages of the first subpixels at a same grayscale in a same deformation sub-area to be same (Fig. 7 element “e”; Para. 0066, the grayscale voltage to the first main pixels 12), and allow the second grayscale voltages of the first subpixels at a same grayscale in different deformation sub-areas to be different (Fig. element “f”; Para. 0065-0067, the gray scale voltage to the second main pixels 14; Song discloses deformation areas as discussed above, Fig. 5A, Para. 0032).
The above rejection also stands for the corresponding method of claim 12. 

As to claim 6, Wu does not explicitly disclose the LCD according to claim 1, further comprising a first subpixel coordinate recording portion of the deformation area, wherein the first subpixel coordinate recording portion of the deformation area is configured to record a coordinate of the first subpixel in the deformation area.
However, Song teaches further comprising a first subpixel coordinate recording portion of the deformation area, wherein the first subpixel coordinate recording portion of the deformation area is configured to record a coordinate of the first subpixel in the deformation area (Para. .0033). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teaching of Song to use coordinate system in the device disclosed by Wu. The motivation would have been to recognize the location of pixels (Song; Para. 0033). 

As to claim 7, Wu does not explicitly disclose the LCD according to claim 1, further comprising a memory, wherein the memory is configured to store the second grayscale voltage corresponding to the first grayscale voltage (Para. 0022), the second grayscale voltage is a grayscale voltage at which the 
However, Song (Fig. 3) teaches further comprising a memory (303), wherein the memory is configured to store the second grayscale voltage corresponding to the first grayscale voltage (Para. 0022), the second grayscale voltage is a grayscale voltage at which the brightness of the first subpixel is less than the brightness of the first subpixel at the first grayscale voltage (Para. 0025, coefficient is smaller than 1), and the grayscale voltage is obtained by an offline test (Fig. 4; Para. 0022, it is done through a computer 403).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teaching of Song to include a memory in the device disclosed by Wu. The motivation would have been to store necessary data (Song; Para. 0022). 
The above rejection also stands for the corresponding method of claim 15. 

As to claim 16, Wu (Fig. 6) discloses the LCD according to claim 2, wherein the LCD panel further comprises a non-deformation area (the area outside mura area 10), the non-deformation area comprises a second subpixel (pixels outside mura area 10), and the grayscale voltage adjusting portion is configured to allow the brightness of the first subpixel at the second grayscale voltage to be equal to or close to a brightness of the second subpixel at the first grayscale voltage (Para. 0016-0018).
The above rejection also stands for the corresponding method of claim 18. 

As to claim 17, Wu (Fig 6) discloses the LCD according to claim 16, wherein the grayscale voltage output portion is further configured to output a third grayscale voltage to the second subpixel (grayscale voltage to the third pixel), and the third grayscale voltage is equal to the first grayscale voltage (the voltages are equal in normal area), and if the brightness of the first subpixel at the second grayscale 
The above rejection also stands for the corresponding method of claim 19. 

As to claim 13, Wu does not disclose the driving method of the LCD according to claim 12, further comprising determining the deformation sub-areas by a simulation method, wherein the simulation method comprises: providing a deformation threshold according to a bonding parameter, and allowing an area within the deformation threshold to form a same deformation sub-area.
However, Song teaches further comprising determining the deformation sub-areas by a simulation method (Para. 0031), wherein the simulation method comprises: providing a deformation threshold according to a bonding parameter (Fig. 5 A elements 501, 504, 502; Para. 0031-0032, deviation from the standard image for each area is a bonding parameter to assign a deformation area), and allowing an area within the deformation threshold to form a same deformation sub-area (Fig. 5 element 502, 503; Para. 0032-0033, multiple pixels form the deformation areas that deviate from the standard image).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Song to form a deformation area by including multiple pixels in the device disclosed by Wu. The motivation would have been to simply the calculation of the compensation coefficients (Song; Para. 0032). 

As to claim 14, Song teaches the driving method of the LCD according to claim 13, further comprising recording a coordinate of the first subpixel in the deformation area (Para. 0021, 0033). 

As to claim 20, Wu (Fig. 6) discloses the driving method of the LCD according to claim 9, further comprising dividing the deformation area into different deformation sub-areas (12, 14), 
a same grayscale in the same deformation sub-area are same (Fig. 7 element “e”; Para. 0066, the grayscale voltage to the first main pixels 12), and 
the second grayscale voltages of the first subpixels at a same grayscale In different deformation sub-areas are different (Fig. element “f”; Para. 0065-0067, the gray scale voltage to the second main pixels 14; Song discloses deformation areas as discussed above, Fig. 5A, Para. 0032).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Wang et al. (US 2008/0284794 A1) discloses testing pixels for mura effect (Fig. 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         
/WILLIAM BODDIE/               Supervisory Patent Examiner, Art Unit 2625